[SUTHERLAND ASBILL & BRENNAN LLP] FREDERICK R. BELLAMY DIRECT LINE: 202.383.0126 E-mail: fred.bellamy@sutherland.com April 19, 2013 VIA EDGAR Board of Directors Protective Life Insurance Company 2801 Highway 280 South Birmingham, Alabama 35223 Re: Protective Advantage Plus Variable Life Policy Post-Effective Amendment No. 1 Directors: We hereby consent to the reference to our name under the caption “Legal Matters” in the Statement of Additional Information filed as part of Post-Effective Amendment No. 1 to the Registration Statement on Form N-6 by Protective Life Insurance Company and United Investors Universal Life Variable Account for certain variable life insurance policies (File No. 333-182485).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP By: /s/ Frederick R. Bellamy Frederick R. Bellamy
